MEMORANDUM**
James Edward Adamic appeals the 60-month sentence imposed following his guilty plea conviction for possession of matters containing depictions of minors engaged in sexually explicit conduct, in violation of 18 U.S.C. § 2252(a)(4)(B). We have jurisdiction pursuant to 28 U.S.C. § 1291.
We dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily); United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (holding that the changes in sentencing law imposed by United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), did not render waiver of appeal involuntary and unknowing). The waiver encompasses Adamic’s challenge to his conditions of supervised release. See United States v. Joyce, 357 F.3d 921, 923-24 (9th Cir.2004).
We reject Adamic’s contention that the government breached the plea agreement by either opposing or not affirmatively recommending a two-level downward adjustment for acceptance of responsibility. The plea agreement clearly and unambiguously provides that the government’s recommendation of a downward adjustment under U.S.S.G. § 3E1.1 was contingent upon Adamic’s ongoing demonstration of accep*938tance of responsibility. See United States v. De la Fuente, 8 F.3d 1333, 1337 (9th Cir.1993). Moreover, because the district court granted the two-level downward adjustment, Adamic has received the benefit of the plea agreement and has no viable contract claim. See United States v. Coleman, 208 F.3d 786, 792 (9th Cir.2000).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.